 Case
EXH 20 -3:19-cv-00025-JWS       Document
        Opposition to Motion Summary      71-1& Cross-
                                     Judgment    FiledMotion
                                                       07/30/21    Page 1Judgment
                                                             for Summary   of 18
                                   Page 1 of 18
James E. Cantor                                                  WENDLANDT
March 16, 2017
                                                                    Attorneys at Law
Page 2



funds or resources; and (2) whether, if the answer to the first question was "yes," such
activity violated any law or policy applicable to Ms. Bakalar.3

        The investigation included a review of potentially applicable Alaska statutes,
State of Alaska employment policies and ethics decisions.4 (A list of the statutes,
policies and decisions reviewed is attached as Exhibit 2.) The investigation also
included interviews with Ms. Bakalar and her immediate supervisor Marjorie Vandor.5
Inquiries were made concerning the ability of the State Security Office to review Ms.
Bakalar's use of her work computer for posting on her blog. 6 A review of Ms. Bakalar's
blog and Facebook postings was also conducted. 7

II.       Summary of Conclusions

       Ms. Bakalar did on infrequent occasions do some work on her blog during her
normal business day. The level of her activity was consistent with the commonly
accepted practice of allowing salaried attorneys to take small unscheduled breaks
during their work day to engage in de minimis personal activities. Ms. Bakalar has a
reputation as a very productive and hard working attorney who does not abuse her
unscheduled breaks.



3
  It is important to note that the scope of the investigation did not include whether Ms.
Bakalar's involvement in the blog "One Hot Mess Alaska" on her own personal time was
in any manner improper.
4
  Rebecca Cain, a Civil Division Attorney V who focuses on employment law, and
Melanie Ferguson, the Civil Division's Administrative Operations Manager, were
consulted to ensure that all applicable policies and practices were identified.
5
  Both interviews took place telephonically. Ms. Bakalar's interview took place on March
7 and Ms. Vandor's on March 8. Ms. Bakalar's personal attorney, James Sheehan, was
present with Ms. Bakalar during her interview.
6
  Because traffic with Blogspot, the site which hosts Ms. Bakalar's blog, is encrypted,
the State Security Office was unable to identify the use of Ms. Bakalar's work computer
for any specific blog postings. Accordingly, IT resources were unable to provide any
specific verification concerning Ms. Bakalar's claim of de minimis use of her state
computer for activity concerning her blog. Because of a recent change, however, going
forward, it is reported that the state will have a better ability to determine the frequency
of use of such sites via a state computer.
7
  The investigation did not include a review of every single post on either the blog or
Facebook. A comprehensive review of the last few months of postings was done and a
more summary review of previous months' postings was also included. Ms. Bakalar is
prolific in her writing and her blog often contains multiple articles per day.




       Case
      EXH 20 -3:19-cv-00025-JWS       Document
              Opposition to Motion Summary      71-1& Cross-
                                           Judgment    FiledMotion
                                                             07/30/21    Page 2Judgment
                                                                   for Summary   of 18
                                         Page 2 of 18
 Case
EXH 20 -3:19-cv-00025-JWS       Document
        Opposition to Motion Summary      71-1& Cross-
                                     Judgment    FiledMotion
                                                       07/30/21    Page 3Judgment
                                                             for Summary   of 18
                                   Page 3 of 18
 Case
EXH 20 -3:19-cv-00025-JWS       Document
        Opposition to Motion Summary      71-1& Cross-
                                     Judgment    FiledMotion
                                                       07/30/21    Page 4Judgment
                                                             for Summary   of 18
                                   Page 4 of 18
 Case
EXH 20 -3:19-cv-00025-JWS       Document
        Opposition to Motion Summary      71-1& Cross-
                                     Judgment    FiledMotion
                                                       07/30/21    Page 5Judgment
                                                             for Summary   of 18
                                   Page 5 of 18
 Case
EXH 20 -3:19-cv-00025-JWS       Document
        Opposition to Motion Summary      71-1& Cross-
                                     Judgment    FiledMotion
                                                       07/30/21    Page 6Judgment
                                                             for Summary   of 18
                                   Page 6 of 18
 Case
EXH 20 -3:19-cv-00025-JWS       Document
        Opposition to Motion Summary      71-1& Cross-
                                     Judgment    FiledMotion
                                                       07/30/21    Page 7Judgment
                                                             for Summary   of 18
                                   Page 7 of 18
 Case
EXH 20 -3:19-cv-00025-JWS       Document
        Opposition to Motion Summary      71-1& Cross-
                                     Judgment    FiledMotion
                                                       07/30/21    Page 8Judgment
                                                             for Summary   of 18
                                   Page 8 of 18
James E. Cantor
March 16, 2017
                                                            · • - thMi•)!Jmil ��1ii!@ij■
                                                                     Attorneys at Law
Page 9



night and pre-select a time the next day for the article to be posted to the blog.54 Finally,
Ms. Bakalar acknowledges that on occasion she will compose an article at night and
delay posting it until the next day. On such occasions she may manually click on the
button to post the article during work hours, but won't have actually worked on the
content during work hours. For these reasons, the conclusion of the investigation is that
the extent of Ms. Bakalar's work on her blog posts cannot accurately be determined by
simply reviewing the posting times on her biogs.

      Based entirely on Ms. Bakalar's own admissions, it must be concluded that on
occasion she has engaged in some activities associated with her blog during her normal
work hours. Similarly, on rare occasions, Ms. Bakalar has indicated that she may have
used her work computer for tasks associated with her blog.

         B.    Did Ms. Bakalar's Slogging Activities that Occurred During her
               Normal Work Hours or with Use of her Work Computer Violate any
               State Statute or Policy?

         Answer: No.

                1.    Statutory and Policy Restrictions on Personal and Political
                      Activity

       There are several restrictions applicable to state employees which prohibit them
from engaging in conduct that benefits them personally or financially or which involves
partisan political activity on work time or with state resources. Two primary statutes
establish the framework for the activities that state employees may or may not engage
in during work hours or with state resources.

      The State Personnel Act, AS § 39.25.178, codifies the political rights of state
employees.55 Among the rights protected by the Personnel Act is the qualified right of a


54
   Bakalar Interview. Ms. Bakalar claims that she does not routinely use the pre-selected
posting feature but has periodically used it over the history of her work on the blog. She
can't recall specific times or specific posts for which when she has used the pre-set
posting option. In reviewing the blog's posting times there are an unusual number of
posts which show a posting time of exactly 5:00 p.m. It is possible that these posts
reflect occasions when Ms. Bakalar set a pre-determined time for posting.
55
   The Department of Law Civil Manual provides a useful summary of the rights and
restrictions on political activities for state employees. The manual provides:
         Division employees, like all state employees, enjoy statutory protection to
         engage in certain political activities. See AS 39.25.178. A state employee
         may:




      Case
     EXH 20 -3:19-cv-00025-JWS       Document
             Opposition to Motion Summary      71-1& Cross-
                                          Judgment    FiledMotion
                                                            07/30/21    Page 9Judgment
                                                                  for Summary   of 18
                                        Page 9 of 18
 Case
EXH 20 3:19-cv-00025-JWS        Document
       - Opposition to Motion Summary      71-1& Cross-
                                      Judgment    Filed 07/30/21    Page 10
                                                        Motion for Summary   of 18
                                                                           Judgment
                                    Page 10 of 18
James E. Cantor
March 16, 2017
                                                              1 1 ••
                                                                       IMMl•lhfo•i• lvmr:,i3j.i4ij■
                                                                                      r■

                                                                          Attorneys at Law
Page 11



         Any illegal activity; 61

         Use for fundraising, political campaign or partisan activities, or public
         relations activities not specifically related to SOA government activities. 62

                 2.      Ms. Bakalar's Use of Worlk Hours for Personal Activities was
                         De Minimis and Within Commonly Accepted Limits

       The head of Ms. Bakalar's section, Ms. Vandor, acknowledges that the sixteen
attorneys she supervises routinely take intermittent breaks during their work day.63
During such breaks it is not uncommon for the attorneys to engage in a variety of
personal tasks.64 Such tasks can include getting coffee, making a personal phone call,
sendin� a text message, checking personal email or social media, or reading items
online. 5 Ms. Vandor is not aware of any written departmental policy that specifically
authorizes such breaks but believes the practice has been to allow such activities as
long as they remain de minimis.66

       Ms. Vandor describes Ms. Bakalar as an exceptional attorney who can produce
organized, top-notch legal work quicker than any attorney she has supervised during
her long career.67 She further describes Ms. Bakalar as "a worker" who frequently
reaches out to fellow employees offering her assistance. Because Ms. Bakalar can turn
around work so quickly, she ends up performing more overall work than others in her
section.68 While Ms. Vandor has not specifically monitored exactly what Ms. Bakalar
does during her brief break periods, she is certain that it has not interfered with her work




61
  Business Use/Acceptable Use Policy, Section 5.1.9.1. This could conceivably be
implicated if Ms. Bakalar's conduct violated either the State Personnel Act or the
Executive Branch Ethics Act.
62
     Business Use/Acceptable Use Policy, Section 5.1.9.1.
63
     Vandor Interview.
64   Vandor Interview.
65
   Because attorneys in the Labor and State Affairs section often get involved in issues
that are political and newsworthy, it is not uncommon for the attorneys to keep abreast
of political and news developments during the workday by checking various internet
news sources.
66
     Vandor Interview.
67
     Vandor Interview.
68
     Vandor Interview.




      Case
     EXH 20 3:19-cv-00025-JWS        Document
            - Opposition to Motion Summary      71-1& Cross-
                                           Judgment    Filed 07/30/21    Page 11
                                                             Motion for Summary   of 18
                                                                                Judgment
                                         Page 11 of 18
 Case
EXH 20 3:19-cv-00025-JWS        Document
       - Opposition to Motion Summary      71-1& Cross-
                                      Judgment    Filed 07/30/21    Page 12
                                                        Motion for Summary   of 18
                                                                           Judgment
                                    Page 12 of 18
 Case
EXH 20 3:19-cv-00025-JWS        Document
       - Opposition to Motion Summary      71-1& Cross-
                                      Judgment    Filed 07/30/21    Page 13
                                                        Motion for Summary   of 18
                                                                           Judgment
                                    Page 13 of 18
 Case
EXH 20 3:19-cv-00025-JWS        Document
       - Opposition to Motion Summary      71-1& Cross-
                                      Judgment    Filed 07/30/21    Page 14
                                                        Motion for Summary   of 18
                                                                           Judgment
                                    Page 14 of 18
                                                                               Exhibit 1
                                                                               Page 1 of 3
 Case
EXH 20 3:19-cv-00025-JWS        Document
       - Opposition to Motion Summary      71-1& Cross-
                                      Judgment    Filed 07/30/21    Page 15
                                                        Motion for Summary   of 18
                                                                           Judgment
                                    Page 15 of 18
                                                                               Exhibit 1
                                                                               Page 2 of 3
 Case
EXH 20 3:19-cv-00025-JWS        Document
       - Opposition to Motion Summary      71-1& Cross-
                                      Judgment    Filed 07/30/21    Page 16
                                                        Motion for Summary   of 18
                                                                           Judgment
                                    Page 16 of 18
                                                                               Exhibit 1
                                                                               Page 3 of 3
 Case
EXH 20 3:19-cv-00025-JWS        Document
       - Opposition to Motion Summary      71-1& Cross-
                                      Judgment    Filed 07/30/21    Page 17
                                                        Motion for Summary   of 18
                                                                           Judgment
                                    Page 17 of 18
                                                                               Exhibit 2
                                                                               Page 1 of 1
 Case
EXH 20 3:19-cv-00025-JWS        Document
       - Opposition to Motion Summary      71-1& Cross-
                                      Judgment    Filed 07/30/21    Page 18
                                                        Motion for Summary   of 18
                                                                           Judgment
                                    Page 18 of 18
